By the Court.
This motion must be denied. The grounds advanced for a rehearing are not, sufficient in the opinion of the court to overcome the reasons assigned in the original decision by the court for declining to interfere with the judgment below because of the technical error, if it be. error, in the charge of the trial court. The rules of the court require that in all general term cases briefs shall be filed, containing distinctly the points relied on for reversal or otherwise. In the brief filed by plaintiff in error in this case, whether from oversight or otherwise, no reference was made to the technical error in question, and we do. not feel that, at this stage of the case, when the case has been examined on all the substantial questions of law and evidence raised, it ought to be reopened for discussion of mere technical error. In this case there was no reference to the point involved, either in the brief or in the oral argument. Counsel claims that by reason of want of time he did not reach the point in the oral argument, but a similar excuse cannot avail him for the omission in his brief, as to which he had absolute control.